Exhibit 10.1

LOGO [g36450img001.jpg]

PROMETHEAN, INC.

RESELLER AGREEMENT

This Reseller Agreement is effective as of the last date on the signature page
hereof,

 

BY AND BETWEEN:    Computer Software Innovations    with its corporate head
office and principal    place of business at    900 East Main Suite T    Easley,
SC 29640    (“Reseller”) AND:   

Promethean Inc, with its corporate head office

and principal place of business at

   1165 Sanctuary Parkway, Suite 400    Alpharetta, Georgia 30004    (“COMPANY”)

IN CONSIDERATION OF THE MUTUAL COVENANTS CONTAINED HEREIN, it is agreed by and
between the Parties as follows:

1. DEFINITIONS

In this Agreement, the terms hereunder shall have the following meanings:

1.1 “Client” shall mean persons or entities that license Products for their own
use but not for re-marketing or re-selling to other persons or entities.

1.2 “Confidential Information” shall mean all information, tangible or
intangible, that derives an economic benefit to holder by not being generally
known.

1.3 “Distribution Channels” shall mean retail distribution channels in the
Territory as defined herein. Products may be sold or marketed in Distribution
Channels via the Internet but not transmitted, distributed or made available to
download via the Internet.

1.4 “Effective Date” shall mean the date of execution of this Agreement or if
signed by the parties on different dates the later of such dates.

1.5 “Products” shall mean those Products produced by Promethean and listed in
Exhibit A made available to Reseller and its Clients as finished goods together
with their packaging and manuals. COMPANY has the right, at any time, to modify
or discontinue the production of its Products without notice and shall amend
Exhibit A accordingly and deliver the same to Reseller from time to time.

1.6 “Promotional Materials” shall mean any documents and materials including
manuals and packaging of Products, advertising, promotional, display and other
such marketing materials of or concerning the Products provided by COMPANY to
the Reseller which the Reseller may use in conjunction with the distribution of
the Products or for promotional purposes only.

 

   Reseller    ¨      COMPANY    ¨  

 

Version 2006   CONFIDENTIAL   Page 1



--------------------------------------------------------------------------------

LOGO [g36450img001.jpg]

PROMETHEAN, INC.

RESELLER AGREEMENT

 

1.7 “Term” shall mean the period from the Effective Date to the Termination
Date, howsoever caused, including expiry of the Term as defined hereunder.

1.8 “Territory” shall mean the jurisdictions and/or specific markets to which
this Agreement applies as set forth in Exhibit B.

1.9 “Working Day” shall mean Monday to Friday 9:00am to 5:00pm Eastern Standard
Time excluding Canadian and United States bank and public holidays.

1.10 “Dollars” or “$” symbol shall mean U.S. currency.

2. APPOINTMENT AS AUTHORIZED RESELLER

2.1 Subject to the terms contained herein and in the Exhibits, COMPANY hereby
grants rights to the Reseller on the terms and conditions set forth herein
during the Term of this Agreement to market and resell the Products in unaltered
form to Clients and to distribute the Promotional Materials throughout its
Distribution Channels in the territory as defined in this Agreement.

 

2.2 Reseller’s Level of Service is follows: (check one)

x  Platinum Partner

¨  Gold Partner

See Exhibit C for all additional terms and conditions applicable to Reseller’s
Service Level.

The rights granted herein do not include the right to license sub-Resellers
without the prior written permission of COMPANY.

3. TERM

3.1 This Agreement shall take effect on the Effective Date and subject to the
early termination provisions in Section 11 hereof, conclude at the end of
business on December 31, 2006 (the “Termination Date”).

3.2 It is hereby expressly agreed that unless the Agreement is terminated for
cause the Reseller shall be permitted a Sell-Off Period of two (2) months
starting from the Termination Date, during which time the Reseller shall be
permitted to sell the Products already ordered by the Reseller or remaining
unsold in the Reseller’s inventory at the Termination Date. Upon expiration of
the Sell-Off Period, all remaining inventory of Products and Promotional
Materials shall be returned to COMPANY together with a notarized certificate
establishing that no Product stock or Promotional Material stock remains with
the Reseller.

 

   Reseller    ¨      COMPANY    ¨  

 

Version 2006   CONFIDENTIAL   Page 2



--------------------------------------------------------------------------------

LOGO [g36450img001.jpg]

PROMETHEAN, INC.

RESELLER AGREEMENT

 

4. TERRITORY

Reseller is allowed to market and sell the Products in the Territory specified
in Exhibit B. If Reseller’s Territory is determined by a solely by a geographic
location (and not a specific market), the Territory shall be as defined by the
shipping address of the Client to whom the Reseller sells Products under the
terms of this Agreement. Reseller shall not sell Products or conduct activity on
behalf of Company to any Customer located outside of the Territory.

5. PRICES, PURCHASE ORDERS, SHIPPING, PAYMENTS AND RETURNS

5.1 Prices

Subject to the provisions of Exhibit C, the Reseller shall pay to COMPANY the
per-unit reseller prices outlined in Exhibit D. All inquiries regarding pricing
shall be directed to the Director of Sales of COMPANY. The COMPANY may change
pricing subject to 30 days notice to the Reseller.

Prices listed in Exhibit D are exclusive of applicable taxes. Taxes applicable
to the sale of Products in the Territory, import duties, and all other taxes
levied or imposed by Federal and State authorities resulting from transactions
specified in this Agreement shall be the responsibility of the Reseller.
Tax-exemption certificates must be supplied to COMPANY for any exemptions.
COMPANY is not responsible for the collection of taxes at the time a Product is
sold to a Client and the Reseller hereby indemnifies COMPANY from any action
arising as a result of the Reseller failing to perform its duties to collect tax
payments from Clients as stipulated by law.

5.2 Purchase Orders

COMPANY will accept purchase orders via mail, courier delivery, fax, email with
an attached scanned electronic document containing the Reseller’s logo or other
official letterhead together with an officially recognized digital signature and
an embedded certificate of authenticity. Purchase Orders will not be accepted
via voice or within the body of email messages. Purchase Orders should be
directed to the COMPANY’S Manager of Inside Sales Support.

Each purchase order must have a unique order number and must clearly indicate
quantity, price and type of Product being ordered. COMPANY reserves the right to
reject any purchase order that does not contain all of the required information
as described herein.

5.3 Shipping

Products are F.O.B. (freight on board) COMPANY, care of Alliance Shipping Group
6400 Highlands Parkway, Suite F, Smyrna, GA 30082. Taxes, freight and duty, are
payable by and will be charged to the Reseller. Standard shipments will be made
via Roadway ground and will be billed by carrier to Reseller. Express shipments
must be requested at the time the purchase order is placed. Split delivery
requests will be considered as two separate orders. Specially discounted orders
can be delivered directly from the UK warehouse with quantity requirements (qty
requirements will be provided at time of order) and without freight charges.
Orders placed with this discount cannot be changed in any way after shipment
from the UK warehouse to Reseller. Changes in order requiring a stop at the US
warehouse will automatically revert order to original pricing and this order
will become F.O.B COMPANY.

 

   Reseller    ¨      COMPANY    ¨  

 

Version 2006   CONFIDENTIAL   Page 3



--------------------------------------------------------------------------------

LOGO [g36450img001.jpg]

PROMETHEAN, INC.

RESELLER AGREEMENT

 

Reseller will be notified within forty-eight (48) hours if COMPANY, using
reasonable efforts, is unable to fulfill an order within ten (10) Working Days
of receipt of a purchase order.

Shipments will be deemed to comply with quantity and type ordered unless the
Reseller notifies COMPANY of any error or omission with five (5) Working Days of
receipt.

5.4 Payments

Credit will be established by COMPANY and will be determined upon standard
review. COMPANY, in its sole discretion, may raise or lower the Reseller’s
credit limit from time to time. Terms of payment are net thirty (30) days upon
shipment of Products from Company’s U.S. warehouse or the customs point of U.S.
entry if ordered from the UK warehouse. After thirty (30) days interest will
accrue on unpaid balances at a rate of 1.5% simple interest per month. All
statements of balances owing from Reseller to COMPANY shall be deemed to be
accepted by Reseller unless objected to in writing within thirty (30) days after
the date of such statement.

COMPANY reserves the right to hold purchase orders on new orders received if the
balance of the Reseller account exceeds its’ established credit limit. If
Reseller continues to be late in paying outstanding invoice balances COMPANY has
the right to demand pre-payment on purchase orders until such time as the
Reseller pays all outstanding late and over-credit-limit invoices. Furthermore,
notwithstanding anything contained herein to the contrary, in the event
Reseller’s purchase orders are placed on hold by COMPANY as a result of
Reseller’s inability to tender payment to COMPANY in accordance with the terms
hereof, COMPANY shall, in addition to any other rights it may have in law or
equity under the terms hereof, have the right to accept purchase orders directly
from Clients in the Territory without the payment of any commission to Reseller
which would otherwise be required under the terms of this Agreement.

5.5 Returns

Returns for defective Products will be accepted for a period of up to thirty
(30) days after shipment. Shipping costs are the responsibility of COMPANY for
defective Product returns. COMPANY will ship the replacements for defective
Products at it’s own expense if COMPANY agrees that no other remedy other than
return is acceptable Credit on accounts will be granted to authorized returns
bearing a Return Material Authorization (“RMA”) number only. Return requests and
provision of Return Material Authorization numbers shall be made through the
Director of Operations of COMPANY. No returns will be made without provision of
this RMA.

6. INTELLECTUAL PROPERTY RIGHTS

6.1. The Reseller acknowledges that all right, title and interest in the
intellectual property of the Products including all copyrights, patents and
trade secrets therein including, but not limited to, all documentation and
manuals relating thereto are and shall remain the sole and exclusive property of
COMPANY. The Reseller shall take all actions and execute all documents, at
COMPANY’s expense and as COMPANY may reasonably request, to effect the
acknowledgement of ownership contained herein and to secure, maintain and defend
for COMPANY’s own benefit all rights therein.

 

   Reseller    ¨      COMPANY    ¨  

 

Version 2006   CONFIDENTIAL   Page 4



--------------------------------------------------------------------------------

LOGO [g36450img001.jpg]

PROMETHEAN, INC.

RESELLER AGREEMENT

 

6.2. All right, title and interest in and to COMPANY’s registered and
unregistered trademarks pertaining to the Products (“COMPANY’s Marks”) shall be
the exclusive property of COMPANY. The Reseller: (i) shall not use registered or
unregistered trade marks similar to or incorporating the COMPANY’s Marks, and
(ii) shall not create a unitary composite mark involving any of COMPANY’s Marks
without the prior written approval of COMPANY. The Reseller acknowledges and
agrees that its utilization of COMPANY’s Marks will not create in it, nor will
it represent it has, any right, title or interest in or to such COMPANY’s Marks
other than the rights expressly granted herein. The Reseller agrees not to do
anything contesting or impairing the trade mark rights of COMPANY.

6.3 11.7 All COMPANY Marks, trade names, product literature, patents,
copyrights, designs, drawings, formulas, sales and prospect data and information
of every kind and all other data and information provided by COMPANY or
otherwise created using any of the foregoing throughout the term of this
Agreement (collectively, the “Proprietary Materials”) shall remain the property
of COMPANY. Within thirty (30) days of after termination of this Agreement,
Reseller shall return all Proprietary Materials to COMPANY at COMPANY ‘s
reasonable expense. Reseller shall not make or retain any copies of any
Proprietary Materials in its possession. Effective upon the termination of this
Agreement, Reseller shall cease to use all trademarks, marks and marks, trade
names and the other Proprietary Materials of COMPANY.

6.4 The Reseller may suggest features or improvements for the Products or ideas
for additional Products. Such information and suggestions and any Product
modification or improvement whether implemented or not resulting from such
information or suggestion by the Reseller shall be the sole property of COMPANY.

 

   Reseller    ¨      COMPANY    ¨  

 

Version 2006   CONFIDENTIAL   Page 5



--------------------------------------------------------------------------------

LOGO [g36450img001.jpg]

PROMETHEAN, INC.

RESELLER AGREEMENT

 

7. MARKETING OBLIGATIONS

In addition to the obligations required by Reseller pursuant to Exhibit C, the
Reseller shall at all times use reasonable commercial means to market, and
stimulate, Client interest and increase awareness of the Products within the
Territory. In particular and without limiting the generality of the foregoing,
the Reseller shall at its own cost and expense:

a) Maintain adequate office facilities and a trained staff within the Territory,
and in particular dedicate a marketing or sales manager to coordinate the
activities of associated sales representatives. COMPANY’s Director of Sales will
have direct access to the Reseller’s dedicated sales manager during all Working
Days as necessary;

b) Execute, according to best efforts, jointly prepared and endorsed quarterly
marketing plans in accordance with the form of Quarterly Marketing Plan attached
hereto as Exhibit E;

c) Submit for COMPANY’s prior written approval any marketing or other materials,
incorporating the Products (directly or indirectly), produced by or for the
benefit of the Reseller, accompanied by a description as to how the marketing
materials will be used. COMPANY shall notify the Reseller of its approval or
disapproval within two (2) working days from the date of Reseller’s submission,
with such approval not to be unreasonably withheld. If COMPANY does not render
its approval or disapproval within two (2) Working Days after acknowledgement of
reception of submission, COMPANY shall be deemed to have given its approval;

d) Complete and/or maintain and provide to COMPANY the following information on
a bi- monthly basis: (1) Projected sales forecasts for the Products on a rolling
six (6) month basis (2) Complete records of sales and distribution of the
Products (e.g., per school district); and (3) if applicable, sell-through
reports with Client names, addresses and Product serial numbers. Sell-through
reports are required if Reseller chooses to maintain its own inventories of
Promethean products. The Sell-through report is required bi-monthly. (see
Exhibit C);

e) Assist COMPANY in assessing customer requirements for the Products in terms
of quality, capability and other features;

f) Submit market research information and changes in the market within the
Territory. This information should be included in the Monthly report submitted
(see Exhibit B); and

g) Maintain at least one complete current set of COMPANY Products for
demonstration purposes. Exhibit D provides pricing on Demo equipment.

8. REPRESENTATIONS AND WARRANTIES

8.1 COMPANY warrants and represents that, subject to the provisions of
Section 14, COMPANY has full power and authority to enter into and fully perform
its obligations under this Agreement. COMPANY further warrants that it is the
owner of the license to distribute the Products and that the sale of the
Products shall not in any way violate any copyright or trade mark of any third
party.

 

   Reseller    ¨      COMPANY    ¨  

 

Version 2006   CONFIDENTIAL   Page 6



--------------------------------------------------------------------------------

LOGO [g36450img001.jpg]

PROMETHEAN, INC.

RESELLER AGREEMENT

 

8.2. The Reseller warrants and represents that Reseller has full power and
authority to enter into and fully perform its obligations under this Agreement.
The Reseller further warrants that the execution of this Agreement does not
violate any contract, copyright or trade mark right of or obligation existing
between the Reseller and any third party. Lastly, the Reseller warrants and
represents that it shall perform its duties in a manner that will preserve the
reputation of COMPANY and the Products.

9. MUTUAL INDEMNIFICATION

Reseller shall be solely responsible for, and shall defend, indemnify and hold
COMPANY harmless from, any and all claims, damages or lawsuits (including
COMPANY’s reasonable attorneys’ fees and costs) arising out of acts or omissions
of Reseller, its employees and its agents in the performance of its obligations
under this Agreement.

COMPANY agrees to indemnify and hold Reseller harmless from and against any and
all claims, damages and liabilities whatsoever, asserted by any person or
entity, arising from any action of infringement in relation to any trade mark,
patent, copyright (or for passing off) related to the Products.

Any indemnification provided pursuant to the foregoing provisions shall include
the payment of all reasonable attorney’s fees and other costs incurred by the
Indemnified Party in defending any such claim. The Indemnified Party shall
promptly inform the indemnifying Party in writing of any such claim, demand or
suit and shall fully cooperate in the defense thereof. The Indemnified Party
will not agree to the settlement of any claim, demand or suit prior to the final
judgment thereon without the consent of the Indemnifying Party, whose consent
will not be unreasonably withheld. The Indemnified Party shall not by any act or
omission admit liability or otherwise prejudice or jeopardize the Indemnifying
Party’s actual or potential defense to any claim. The said indemnity is subject
to the Indemnified Party’s duty to mitigate all of its said costs, expenses,
damages or liabilities.

10. CONFIDENTIALITY AND NON-DISCLOSURE

10.1 Each Party acknowledges that Confidential Information will be exchanged
between the Parties during the term of this Agreement. Each party shall use no
less than the same means it uses to protect its own confidential and proprietary
information, but in any event not less than reasonable means, to prevent the
disclosure and to protect the confidentiality of the Confidential Information of
the other party. Each party agrees that it will not use the Confidential
Information of the other party except for the purposes of this Agreement and
will not disclose such Confidential Information or make it available to third
parties other than to sub-contractors approved by COMPANY, and having a need to
access such Confidential Information in connection with the performance of this
Agreement, and, further, to either return or destroy such Confidential
Information remaining in either party’s possession at the conclusion of their
relationship under this Agreement or any extensions or modifications hereof. If
an approved sub-contractor is appointed, the Reseller agrees to obtain from each
of its sub-contractors a confidentiality agreement that fulfils all of the
obligations of this Agreement, prior to disclosing to or permitting such
sub-contractor access to any of COMPANY’s Confidential Information.

 

   Reseller    ¨      COMPANY    ¨  

 

Version 2006   CONFIDENTIAL   Page 7



--------------------------------------------------------------------------------

LOGO [g36450img001.jpg]

PROMETHEAN, INC.

RESELLER AGREEMENT

 

10.2 Each of the Parties acknowledges and agrees that irreparable harm may
result to the other party if such party breaches any of this Agreement and that
damages may be an inadequate remedy in respect of such breach. Each Party hereby
agrees in advance that, in the event of such breach, the other Party shall be
entitled, in addition to such other remedies, damages and relief as may be
available under applicable law, and to the granting of injunctive relief in such
Party’s favor.

11. TERMINATION

11.1. This Agreement may be terminated immediately by either Party by written
notice to the other Party if:

a) The other Party commits a breach of any of its obligations or undertakings
hereunder and fails within thirty (30) Working Days of having received written
notice to that affect from the first Party to remedy the same;

b) The other Party shall convene a meeting if its creditors or if a proposal
shall be made for a voluntary arrangement within applicable laws or a proposal
for any other composition scheme or arrangement with or assignment for the
benefit of its creditors or if the other Party shall be unable to pay its debts,
or if a trustee, receiver, administrative receiver, or similar officer is
appointed in respect of all or any part of the business or assets of the other
Party or if a petition is presented or a meeting is convened for the purpose of
considering a resolution or other steps are taken for the winding up of the
affairs of the other Party or for the making of an administration order other
than for the purpose of an amalgamation or reconstruction or if the other Party
takes or suffers any similar step or procedure under the laws of any part of the
Territory; or

c) If the Reseller experiences a Change of Control (as defined below), COMPANY
may be permitted to terminate this Agreement by providing the other Party with
not less than ninety (90) days written notice of its intention to terminate the
Agreement. “Change of Control” means (a) the sale or other disposition of
substantially all of the assets of Reseller or the consummation of a
reorganization, merger, or consolidation of Reseller, or (b) the acquisition by
any individual, entity, or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1933, as amended) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under such act) of more
than 50% of either (i) the then outstanding shares of common stock of Reseller;
or (ii) the combined voting power of the then outstanding voting securities of
Reseller entitled to vote generally in the election of directors.

11.2 Notwithstanding anything to the contrary contained herein, this Agreement
may be terminated by either Party with thirty (30) days written notice to the
other Party which period shall include a sixty (60) day Sell-Off Period as
described in Section 3. During the sell off period the Reseller agrees not to
sell at prices below the prices set forth on Exhibit D without (a) first
offering the COMPANY the right to buy back product at cost price and offset the
payment against sums currently owing if any, and (b) the prior written consent
of the COMPANY.

 

   Reseller    ¨      COMPANY    ¨  

 

Version 2006   CONFIDENTIAL   Page 8



--------------------------------------------------------------------------------

LOGO [g36450img001.jpg]

PROMETHEAN, INC.

RESELLER AGREEMENT

 

11.3 The termination of this Agreement shall be without prejudice to the rights
of the parties accrued up to the date of such termination. At the Termination
Date all rights granted to the Reseller shall cease and revert back to COMPANY.

11.4 It is understood and agreed that termination of this Agreement, howsoever
caused, shall in no way relieve the Reseller of its obligation to pay any amount
due to COMPANY.

11.5 In the event of termination for any reason, there shall survive the
Termination Date:

(a) Sections 1, 6, 9, 10, 11.3, and 12; and

(b) any other provision of the Agreement whose terms or context requires its
survival.

11.6 Any public notices or announcements issued to communicate the termination
of this Agreement shall be approved by both parties, such approval not to be
unreasonably withheld.

12. NOTICES

12.1 All notices shall be in writing and sent by first class letter, by
facsimile, by email or delivered by hand on a Working Day to the receiving Party
at their principal address as written above. Either party may change its address
by giving notice as aforesaid.

12.2 Any such notice shall be deemed to be duly served:

a) If delivered personally, on the date of delivery or, if not a Working Day, on
the next Working Day;

b) If sent by first class mail, five (5) Working Days following the date of
posting; or

c) If sent by facsimile or email, at the time of transmission, provided it is
made on a Working Day and that a copy is sent by first class post before 5:00 pm
on the same day.

13. FORCE MAJEURE

13.1 Neither Party shall be under any liability to the other or any other Party
in any way whatsoever for destruction, damage or delay arising out circumstances
beyond its reasonable control, including but not limited to war, rebellion,
civil commotion, strikes, lock-outs and industrial disputes, fire, theft,
explosion, earthquake, act of God, flood, drought or bad weather, the
unavailability of deliveries, supplies, products, disks or other media or the
requisitioning or other act or order by any government department, council or
other constituted body. Notwithstanding the foregoing, each party shall use all
reasonable means to continue to perform, or resume performance of, such
obligations hereunder for the duration of such force majeure.

13.2 If either Party is affected by force majeure, it shall promptly give Notice
to the other Party of the nature and extent of the circumstances in question,
and the length of time for which it is estimated such circumstances shall
subsist.

 

   Reseller    ¨      COMPANY    ¨  

 

Version 2006   CONFIDENTIAL   Page 9



--------------------------------------------------------------------------------

LOGO [g36450img001.jpg]

PROMETHEAN, INC.

RESELLER AGREEMENT

 

13.3 In the event that either Party is affected by force majeure for a period of
more than ninety (90) days the other Party may terminate this Agreement
immediately upon written notice to the affected Party.

14. ASSIGNMENT

14.1 The Reseller may not assign all or part of this Agreement to any third
Party not directly controlled by the Reseller without the prior written consent
of COMPANY.

14.2 The Reseller may not sub-contract or delegate any of its obligations under
this Agreement without the prior written consent of COMPANY.

15. ALTERNATE DISPUTE RESOLUTION

The parties will attempt in good faith to resolve any controversy or claim
arising out of or relating to the specific terms of this Agreement, or any
breach hereof, promptly through negotiation and mediation. If the matter is not
resolved through mediation within sixty (60) days of initiation of such
procedure, or if any party fails or refuses to participate in the mediation, the
controversy or claim shall be finally settled by binding arbitration to be
conducted in Atlanta, Georgia as follows: There shall be one arbitrator who
shall be selected by agreement of the parties, or failing agreement on the
selection, who shall be selected in the manner determined by the American
Arbitration Association. The arbitrator shall determine the matters in
controversy in accordance with the internal laws of the State of Georgia,
without giving effect to the principles of conflict of laws thereof. Any award
in such arbitration shall be in writing specifying the factual and legal basis
therefore and shall be final and binding upon the parties, and judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The costs of mediation and arbitration (including any required travel
and lodging expenses incurred by the mediator or arbitrator) shall be borne
equally by the parties.

16. ENTIRE AGREEMENT; SEVERABILITY

This Agreement, together with all exhibits, schedules, and any attachments
thereto, supersedes and terminates any arrangement, undertaking, understanding,
promise or agreement made or existing between the Parties hereto regarding the
same purpose prior to or simultaneously with this Agreement and constitutes the
entire understanding between the Parties hereto. No amendment or modification of
this Agreement shall be made except in writing and signed by both Parties.

If any term or provision in this Agreement shall be held by any judicial,
arbitral, regulatory, or other public authority of competent jurisdiction to be
illegal, invalid, void, void-able, or unenforceable it will to that extent
omitted and the validity or enforceability of the remainder of this Agreement
shall not be affected.

17. HEADINGS

The section headings in this Agreement are inserted for ease of reference only
and shall not affect the construction or interpretation of this Agreement.

 

   Reseller    ¨      COMPANY    ¨  

 

Version 2006   CONFIDENTIAL   Page 10



--------------------------------------------------------------------------------

LOGO [g36450img001.jpg]

PROMETHEAN, INC.

RESELLER AGREEMENT

 

19. RELATIONSHIP BETWEEN COMPANY AND RESELLER

The relationship of COMPANY and Reseller established by this Agreement is that
of independent contractors, and nothing contained in this Agreement shall be
construed to give either Party the power to direct and control the day-to-day
activities of the other Party, create a relationship between the Parties as
partners, joint venturers or otherwise as participants in a joint or common
undertaking, or allow Reseller to create or assume any obligation on behalf of
COMPANY for any purpose whatsoever.

It is agreed and understood that neither Party is the agent or representative of
the other Party and has no authority or power to bind or contract in the name of
or to create any liability against the other Party in any way or for any purpose
whatsoever.

20. FALSE OR MISLEADING REPRESENTATIONS

Reseller shall not make any false or misleading representations to customers or
others regarding COMPANY or the Products. Reseller shall not make any
representations, warranties or guarantees with respect to the specifications,
features or capabilities of the Products that are not consistent with COMPANY’s
warranties and documentation describing the Products, including all limitations
and disclaimers.

21. WAIVER

The failure by either Party to enforce at any time or for any period any one or
more of the terms or conditions of this Agreement shall not be a waiver of them
or of the right at any time subsequently to enforce all terms and conditions of
this Agreement.

22. GOVERNING LAW

This Agreement has been made in and shall be construed in accordance with the
laws of the state of Georgia, and for the purpose of all legal proceedings, this
Agreement shall be deemed to have been enacted in the named state and the courts
of the named state shall have jurisdiction to entertain any action arising from
this Agreement.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date set forth below beside each party’s name.

 

   Reseller    ¨      COMPANY    ¨  

 

Version 2006   CONFIDENTIAL   Page 11



--------------------------------------------------------------------------------

LOGO [g36450img001.jpg]

PROMETHEAN, INC.

RESELLER AGREEMENT

 

Promethean, Inc.         By:  

/s/ Mark Elliott

 

      Date:   4/18/06 Name:  

Mark Elliott

      Title:   President Reseller:         CSI, Inc.         By:  

/s/ Nancy K. Hedrick

 

      Date:   4/10/2006 Name:   Nancy K. Hedrick       Title:   President/CEO

 

   Reseller    ¨      COMPANY    ¨  

 

Version 2006   CONFIDENTIAL   Page 12



--------------------------------------------------------------------------------

LOGO [g36450img001.jpg]

 

Exhibit A

Promethean Product List

(See attached)

 

   Reseller    ¨      COMPANY    ¨  

 

Version 2006   CONFIDENTIAL   Page 13



--------------------------------------------------------------------------------

LOGO [g36450img001.jpg]

 

Exhibit B

Territory

(See attached)

 

   Reseller    ¨      COMPANY    ¨  

 

Version 2006   CONFIDENTIAL   Page 14



--------------------------------------------------------------------------------

LOGO [g36450img001.jpg]

 

Exhibit C

Additional Reseller Requirements

(see attached)

 

   Reseller    ¨      COMPANY    ¨  

 

Version 2006   CONFIDENTIAL   Page 15



--------------------------------------------------------------------------------

LOGO [g36450img001.jpg]

 

Exhibit D

Price List

New and Demo Equipment

(See attached)

 

   Reseller    ¨      COMPANY    ¨  

 

Version 2006   CONFIDENTIAL   Page 16



--------------------------------------------------------------------------------

LOGO [g36450img001.jpg]

 

Exhibit E

Joint Marketing Plan Template

(See attached)

 

   Reseller    ¨      COMPANY    ¨  

 

Version 2006   CONFIDENTIAL   Page 17



--------------------------------------------------------------------------------

LOGO [g36450img001.jpg]

 

Schedule 1

Promethean Certified Trainer Program

The Director of Training manages this Program. Certification in this program is
currently available and offered in Atlanta. Certification is open to all
Educators or former Educators who can enhance the customer experience by
offering advice on product usage in the classroom, instructional advice, lesson
plans, correlating to state standards, etc.

Promethean Certified Installer Program

This program offers certification training for all Resellers interested in
offering their customers a complete solution. In order to perform company
sanctioned installs, a firm must send representatives to the Promethean
Certified Installer Class. These (5) day sessions are held on a semi-annual
basis. This session is very hands-on and individuals will receive instruction on
all aspects of installation, cable and projector selections, etc. See Attachment
I hereto for additional requirements regarding this program.

Promethean Executive Program

Promethean values the input of the Reseller owner-manager and offers Reseller’s
Executives participation with Promethean Executive Management . An Executive
Retreat is held annually, and all Reseller Sales and Marketing executives are
encouraged to attend. In addition, Promethean offers an Executive Track two
times per year in conjunction with Reseller Sales Certification Training

Promethean Certified Sales Professional Program

All Reseller Sales Representative must be sales certified and capable of
performing product demonstrations. Each sales representative must attend a
(4) day workshop in Atlanta, and successfully complete all the requirements
relating to product knowledge, sales training, and demonstration skills.

 

   Reseller    ¨      COMPANY    ¨  

 

Version 2006   CONFIDENTIAL   Page 18



--------------------------------------------------------------------------------

LOGO [g36450img001.jpg]

 

Attachment I

Promethean Certified Installer Program Additional Requirements*

 

  •   Have at least one person on staff at all times that has been certified via
Promethean’s Certified Installer Training. This person will act as the “The
Trainer”, and be expected to fully train all other installation personnel.

 

  •   Provide complete documentation including all training documents, power
points, videos, photos that will be used to train persons who will be doing
installations for the reseller. All documentation must be approved by
Promethean, Inc. regarding quality of content and presentation.

 

  •   Initially, provide to Promethean Inc. photos of 5 separate installations
to demonstrate quality of installations. For quality assurance, additional
photos will be requested periodically or onsite inspections will conducted by
Promethean.

 

  •   Provide signed Statement of Work for each installation completed. The
Statement of Work should meet the minimum requirements set forth in the
Promethean Statement of Work document attached hereto.

 

  •   Provide reasonable documentation that all installers are adequately bonded
and insured. These documents must be updated as additional installers are
employed by Reseller/Installer.

 

  •   Provide reasonable documentation that the Reseller/Installer meets the
“Drug-Free Workplace” requirements as defined in US Public Law 100-690, Drug
Free Workplace Act of 1988.

 

  •   Provide documentation that all installers have undergone appropriate
criminal background checks.

 

--------------------------------------------------------------------------------

* Subject to change upon reasonable notice from Promethean. Install – V1.1 –
7-14-05

 

   Reseller    ¨      COMPANY    ¨  

 

Version 2006   CONFIDENTIAL   Page 19



--------------------------------------------------------------------------------

LOGO [g36450img001.jpg]

 

Statement of Work

(See attached)

 

   Reseller    ¨      COMPANY    ¨  

 

Version 2006   CONFIDENTIAL   Page 20